Luke, J.
(After stating the foregoing facts.) The evidence amply authprized the verdict. Indeed, the jury were authorized to find that the servant of the Yellow Cab Company, at the time of the collision, was driving his car at the intersection of streets at the rate of from thirty to thirty-five miles an hour. This was the opinion of the driver in the Ford truck which was struck by the yellow cab. This was the testimony of a'’ police-officer when testifying as to the admission made by the driver of the cab shortly after the accident, and this was the testimony of one of the occupants of. the yellow cab at the time of the accident. The jury were authorized to find that the driver of the yellow cab, if any one, *500had the smell of whisky upon him at the time of the accident. One of the occupants of the cab testified that, upon getting into the cab prior to the accident, she observed the odor of whisky.
(a) The court did not err in rejecting evidence as complained of in the first or the second ground of the amendment to the motion for a new trial.
(5) The charge of the court, read in its entirety, is free from error. The contentions of both parties were fully and fairly stated, and correct legal rules for the guidance of the jury in their deliberations were given in the' charge. The alleged errors in isolated excerpts from the charge of the court are corrected by that which precedes or follows them. The excerpt from the charge of the court as to the measure of damages, when the entire charge upon this subject is considered, and in the light of the mortality tables which were in evidence, is all that the defendant could have expected. The charge upon the subject of preponderance of evidence was full and fair, when the whole of the charge upon this subject is read.
(c) We cannot say that the court erred in overruling the motion for a new trial upon any of the grounds of the motion for a new trial. We have examined carefully all the assignments of error, and for no reason pointed out do we find the success of the plaintiff in this case to be the result of legal error. Nor can we hold that the verdict was excessive, especially since the plaintiff voluntarily wrote off $5,000, thus reducing the amount of the recovery to $17,500.

Judgment affirmed.

Broyles, G. J., and Bloodworth, J., concur.